Thomas Gallagher, Justice.
In an action for the recovery of $500 as the reasonable value of legal services furnished by plaintiff to defendant, the trial court made findings that during the months of January and February 1960 plaintiff had furnished such services to defendant and that the reasonable value thereof was the sum of $250. Defendant appeals from an order denying his motion for a new trial. He contends that this award was excessive.
The record establishes that plaintiff was a duly licensed attorney in the city of Minneapolis with many years’ experience in his profession; that diking the months of January and February 1960 he had performed legal services for defendant in the formation of a corporation; that in connection therewith he had had a number of conferences with defendant, both with respect to such corporation and to its relative merits as compared to a partnership; that he had prepared articles of incorporation; minutes of the fkst meeting of the incorporators; minutes of the first meeting of the board of directors; and minutes of the first meeting of the shareholders of the proposed corporation. The record establishes further that he had reviewed and discussed with defendant certain correspondence with a firm of patent attorneys and that he had settled an action against defendant in the conciliation court of Minneapolis, wherein judgment in the sum of $106 was sought, by inducing the plaintiff therein to dismiss it. He testified that all of the foregoing services had been furnished to defendant at his request and that their reasonable value was the sum of $500. As indicated above, the court found their reasonable value to be the sum of $250 and ordered judgment to such effect.
Ordinarily what constitutes the reasonable value of legal services is a question of fact dependent upon the evidence submitted. Meagher *490v. Kavli, 251 Minn. 477, 88 N. W. (2d) 871; In re Living Trust Created by Atwood, 227 Minn. 495, 35 N. W. (2d) 736, 9 A. L. R. (2d) 1126; Coughlin v. City of St. Paul, 219 Minn. 372, 18 N. W. (2d) 87. Here the court determined that $250 was the reasonable value of the legal services furnished defendant by the plaintiff, and from the evidence above outlined it would seem that such findings find ample support in the record.
Affirmed.